DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-17 are pending. 
Claim Objections
Claim 14 is objected to because of the following informalities: the limitation “said plurality of said of said plurality of light-emitting diodes” has typographical errors and should be corrected to “said plurality of .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of “a computer program comprising instructions” encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). MPEP 2106.03. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a supporting means for maintaining, in use, said cap in a predetermined position in front of a face of said user” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on the review of the specification, the instant application does not disclose a corresponding structure for the above limitation. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a neuronal stimulation means for inducing muscle contractions which increase action of said plurality of light-emitting diodes” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on the review of the specification, the limitation has been interpreted as RF, pulsed light, heat emitters and the like based on para. [47]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitation, “a supporting means for maintaining, in use, said cap in a predetermined position in front of a face of said user”, is indefinite. The limitation invokes 112(f), but the corresponding structure is not disclosed in the instant specification. The scope of the claim limitation is indefinite. 
Indefiniteness of claim 1 renders its dependent claims indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toyos et al. (US 2015/0174425), hereinafter “Toyos”, in view of Clegg et al. (US 2011/0257467), hereinafter “Clegg”.
Re Claim 1. Toyos discloses a device for stimulating Meibomian glands of a user (fig. 1A, fig. 5, apparatus 100, abstract, phototherapy for improving Meibomian gland function), the device comprising: 
a cap (para. [0037], fig. 1A, a frame 104); 
a plurality of light-emitting diodes distributed on an inner surface of said 5cap (fig. 5, para. [0037], light sources 116, para. [0040], assembly of LEDs 504); 
a supporting means for maintaining, in use, said cap in a predetermined position in front of a face of said user (para. [0037], flexible straps 208 or temples 308, figs. 2 and 3); 
a control and/or power supply unit electrically connected to said plurality of light emitting diodes (para. [0037], a power supply 132 configured to supply power to the at least one of light sources 116 and a controller 136 configured to control power supply 132 and operation of light sources 116), 
said plurality of light-emitting diodes comprising at least one array of light-emitting diodes arranged in areas of said inner surface of said cap configured to face, in use, eyelids and periocular areas of said user (fig. 1A, para. [0037]), said plurality of light-emitting diodes being arranged substantially at a same distance 15from said eyelids of said user, to generate an endogenous heat (para. [0013], [0028], [0048], positioning the treatment apparatus a distance from the surface of the skin, fig. 1A; para. [0036], [0055], direct application of light (for heating purposes).).  
Toyos is silent regarding an external control and/or power supply unit electrically connected to said plurality of light-emitting diodes and said external control and/or power supply unit 10being provided with a control interface.
Clegg discloses a light therapy device for the eyes and teaches an external control and/or power supply unit electrically connected to said plurality of light-emitting diodes and said external control and/or power supply unit 10being provided with a control interface (fig. 6, para. [0043], sleep mask 10 include one or both of a power source 42, electronic storage 44, a user interface 46, and/or a processor 48. one or more of power source 42, electronic storage 44, user interface 46, and/or 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos, by configuring the control and/or power supply unit electrically connected to the diodes to be an external control and/or power supply unit electrically connected to said plurality of light-emitting diodes and said external control and/or power supply unit 10being provided with a control interface, as taught by Clegg, for the purpose of enabling power source 42, electronic storage 44, user interface 46, and/or processor 48 to be removed from a given shield 12 and/or strap 14, and attached to another shield 12 and/or strap 14, which may be beneficial if shield 12 and/or strap 14 degrade over time and/or with usage and must be replaced (para. [0043]). 
Re Claims 14 and 15, Toyos as modified by Clegg discloses the device according to claim 1, as set forth in claim 1. 
Toyos discloses a device for stimulating Meibomian glands of a user (fig. 1A, fig. 5, apparatus 100, abstract, phototherapy for improving Meibomian gland function), the device comprising: 
a plurality of light-emitting diodes distributed on an inner surface of said 5cap (fig. 5, para. [0037], light sources 116, para. [0040], assembly of LEDs 504); 
a control and/or power supply unit electrically connected to said plurality of light emitting diodes (para. [0037], a power supply 132 configured to supply power to the at least one of light sources 116 and a controller 136 configured to control power supply 132 and operation of light sources 116). 
Toyos is silent regarding a computer program comprising instructions that 5cause a device according to claim 1 to perform the following steps: 
5receiving from said user, through said control interface, data related to a treatment to be performed; 
storing said data; 

actuating said plurality of said of said plurality of light-emitting diodes for said emission duration, to cause stimulation of said Meibomian 15glands of said user.  
Toyos is silent regarding a computer readable memory, wherein said computer program according to claim 14 is loaded. 
However, Clegg discloses a computer program comprising instructions that 5cause a light therapy device to perform the following steps (para. [0045], Electronic storage 44 may store software algorithms, information determined by processor 48, information received via user interface 46, and/or other information that enables sleep mask 10 to function properly): 
5receiving from said user, through said control interface, data related to a treatment to be performed (para. [0046], user interface configured to receive information from the subject and/or a caregiver; para. [0049], adjustments and/or customizations to the predetermined light therapy algorithm may be input to sleep mask 10 via user interface 46); 
storing said data (para. [0045], [0047], user interface 46 may be integrated with a removable storage interface provided by electronic storage 44. In this example, information may be loaded into sleep mask 10 from removable storage (e.g., a smart card, a flash drive, a removable disk, etc.) that enables the user(s) to customize the implementation of sleep mask 10); 
10automatically selecting a plurality of said plurality of light-emitting diodes and automatically setting a power and/or an emission duration based on said data (para. [0049], processor 48 controls first lighting module 16 and second lighting module 18 in accordance with a predetermined light therapy algorithm. The predetermined light therapy algorithm may dictate the timing, the intensity, and/or the wavelength of the radiation emitted by first lighting module 16 and second lighting module 18 toward the face of the subject on or about the eyes of the subject.); 
48 controls first lighting module 16 and second lighting module 18 in accordance with a predetermined light therapy algorithm. The predetermined light therapy algorithm may dictate the timing, the intensity, and/or the wavelength of the radiation emitted by first lighting module 16 and second lighting module 18 toward the face of the subject on or about the eyes of the subject.).
Clegg discloses a computer readable memory, wherein said computer program according to claim 14 is loaded (para. [0045], Electronic storage 44 may store software algorithms, information determined by processor 48, information received via user interface 46, and/or other information that enables sleep mask 10 to function properly).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Clegg, by including a computer program comprising instructions that 5cause a device according to claim 1 to perform the following steps: 5receiving from said user, through said control interface, data related to a treatment to be performed; storing said data; 10automatically selecting a plurality of said plurality of light-emitting diodes and automatically setting a power and/or an emission duration based on said data; actuating said plurality of said of said plurality of light-emitting diodes for said emission duration, to cause stimulation of said Meibomian 15glands of said user, and including a computer readable memory, wherein said computer program according to claim 14 is loaded, as taught by Clegg, for the purpose of selecting the predetermined light therapy algorithm that is appropriate for the subject (para. [0048], [0049]). 
Re Claim 2, Toyos as modified by Clegg discloses the claimed invention substantially as set forth in claim 1. 
	Toyos discloses controller 136 facilitating setting of specific sequences or parameters of light pulses that activate the desired subcellular systems. The photomodulation parameters could include 
	Toyos doesn’t explicitly disclose said external control and/or power supply unit comprising: 
a computer; 
a computer readable memory comprising instructions which, when executed 2by said computer, cause said computer to automatically select a plurality of said plurality of light-emitting diodes and automatically set a power and/or emission duration to cause stimulation of said Meibomian glands of said user.  
However, Clegg further discloses said external control and/or power supply unit comprising: 
a computer (para. [0048], processor 48 may include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information); 
a computer readable memory comprising instructions which, when executed 2by said computer, cause said computer to automatically select a plurality of said plurality of light-emitting diodes and automatically set a power and/or emission duration to cause light therapy to the eyes (para. [0045], Electronic storage 44 may store software algorithms, information determined by processor 48, information received via user interface 46, and/or other information that enables sleep mask 10 to function properly; para. [0049], processor 48 controls first lighting module 16 and second lighting module 18 in accordance with a predetermined light therapy algorithm. The predetermined light therapy algorithm may dictate the timing, the intensity, and/or the wavelength of the radiation emitted by first lighting module 16 and second lighting module 18 toward the face of the subject on or about the eyes of the subject.). 

Re Claim 3, Toyos as modified by Clegg discloses the claimed invention substantially as set forth in claims 1 and 2. 
	Toyos is silent regarding said computer readable memory comprising further instructions which, when executed by said computer, cause said computer, according to data set by said user through said control interface, to automatically select a plurality of said 5plurality of light-emitting diodes and automatically set said power and/or emission duration to cause said stimulation of said Meibomian glands of said user.
	However, Clegg discloses said computer readable memory comprising further instructions which, when executed by said computer, cause said computer, according to data set by said user through said control interface, to automatically select a plurality of said 5plurality of light-emitting diodes and automatically set said power and/or emission duration to cause light therapy to the eyes (para. [0045], Electronic storage 44 may store software algorithms, information determined by processor 48, information received via user interface 46, and/or other information that enables sleep mask 10 to function properly; para. [0046], User interface 46 is configured to provide an interface between sleep mask 10 and the subject (and/or a caregiver) through which the subject (and/or a caregiver) may provide information to and receive information from sleep mask 10. This enables data, results, and/or instructions and any other communicable items, collectively referred to as “information,” to be 48; para. [0048], [0049], processor 48 controls first lighting module 16 and second lighting module 18 in accordance with a predetermined light therapy algorithm; In some instances, one or more aspects of the predetermined light therapy algorithm may be adjusted or customized for the subject. Adjustments and/or customizations to the predetermined light therapy algorithm may be input to sleep mask 10 via user interface 46. In one embodiment, electronic storage 44 stores a plurality of different predetermined light therapy algorithms, and the subject (and/or a caregiver) select the predetermined light therapy algorithm that is appropriate for the subject via user interface 46.). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Clegg, by including in the computer readable memory further instructions which, when executed by said computer, cause said computer, according to data set by said user through said control interface, to automatically select a plurality of said 5plurality of light-emitting diodes and automatically set said power and/or emission duration to cause said stimulation of said Meibomian glands of said user, as taught by Clegg, for the purpose of selecting the predetermined light therapy algorithm that is appropriate for the subject (para. [0048], [0049]). 
Re Claim 4, Toyos further discloses that said cap is substantially shaped in a form of a mask, said mask having a full eye area to house said at least one array of said plurality of light-emitting diodes (para. [0037], mask shape, fig. 2).  
Re Claim 5, Toyos as modified by Clegg discloses the claimed invention substantially as set forth in claim 1. 
Toyos is silent regarding said cap made of polymeric material.  
However, Clegg discloses a cap (abstract, eye mask, fig. 3) including lighting modules for therapy (abstract, para. [0033], fig. 3). Clegg teaches that the cap is made of polymeric material (fig. 3, para. [0029], impermeable base surface 26 formed by a flexible plastic material such as polycarbonate, 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Clegg, by having the cap made of polymeric material, as taught by Clegg, for the purpose of making the eye mask flexible and comfortable with cushioning layer and flexible plastic material (para. [0029], [0030]). 

Re Claim 6, Toyos discloses that said plurality of light-emitting diodes are configured to emit electromagnetic radiation in wavelengths ranging from 500 nm to 940 nm (para. [0040], Assembly of LEDs 504 could include different LEDs emitting in a relatively large spectrum from 400 nm to 2200 nm, , although in some examples LEDs could be selected to emit light with preselected discrete wavelengths of in some non-limiting examples 605 nm, 630 nm, or 660 nm).  
Re Claim 7, Toyos discloses that said plurality of light-emitting diodes are arranged, in use, at a distance from an area to be treated ranging from 5 mm to 200 mm (para. [0028], [0048], discloses that light source 116 could be held or located at a selected distance of 5 mm).  
Re Claim 9, Toyos discloses that said mask comprises a first outer layer (para. [0037], a frame 104, fig. 1A) and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in 5a thickness of said second inner layer (para. [0037], light sources 116, an assembly of LEDs 504, fig. 1A, fig. 5).  
Re Claim 10, Toyos disclose that said second inner layer has at least one pair of openings at eyes of said user so as to expose arrays of said plurality of light-emitting diodes towards said eyelids and periocular areas (para. [0039], light source 116 has openings to house an assembly of LEDs 504).  

Claims 8, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyos et al. (US 2015/0174425), hereinafter “Toyos”, as modified by Clegg et al. (US 2011/0257467), hereinafter “Clegg”, and further in view of Molina (US 2005/0070977).
Re Claims 8 and 16, Toyos as modified by Clegg discloses the claimed invention substantially as set forth in claims 1 and 4. 
Toyos and Clegg are silent regarding said mask has further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin, wherein said different areas of said face comprise one or more of a chin, a forehead and cheeks of said user.  
However, Molina discloses light emitting mask for the eyes and the facial region (abstract, fig. 2, para. [0056], exploded perspective view of the mask which contains facial portion and eye patch, para. [0051], [0052], figs. 1 and 2, facial mask has the eye patch removably attached to the exterior portion), which reads on “said mask has further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes, wherein said different areas of said face comprise one or more of a chin, a forehead and cheeks of said user”. Molina discloses that the light emitting diodes on the mask are configured to be used to perform therapeutic treatments on skin (para. [0010]), which reads on “further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin”. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Clegg, by adding to said mask further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin, wherein said different areas of said face comprise one or more of a chin, a forehead and cheeks of said user, as taught by Molina, for the purpose of providing light therapy to the facial region in addition to the eye region (para. [0010], abstract). 

Re Claim 11, Toyos as modified by Clegg discloses the claimed invention substantially as set forth in claims 1, 4, and 9. 
	Toyos/Clegg is silent regarding said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment.
	However, Molina discloses light emitting mask for the eyes and the facial region (abstract, fig. 2, para. [0056], exploded perspective view of the mask which contains facial portion and eye patch, para. [0051], [0052], figs. 1 and 2, facial mask has the eye patch removably attached to the exterior portion). Molina discloses that the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in a thickness of said second inner layer (fig. 3, para. [0056]-[0058], inner mask 26 and circuit board 32 reads on “second inner layer” and exterior mask 40 reads on “a first outer layer”). Molina discloses that the light emitting diodes on the mask are configured to be used to perform therapeutic treatments on skin (para. [0010]). Molina further teaches said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment (para. [0053], fig. 4B, breathing holes 12 allowing the user to wear the mask comfortably, voice through hole 14 allowing the user to communicate while wearing the mask). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Clegg, by adding to said mask further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin, wherein the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to 

Re Claim 17, Toyos as modified by Clegg discloses the claimed invention substantially as set forth in claims 1, 4, 9, and 10. 
Toyos/Clegg is silent regarding said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment.
	However, Molina discloses light emitting mask for the eyes and the facial region (abstract, fig. 2, para. [0056], exploded perspective view of the mask which contains facial portion and eye patch, para. [0051], [0052], figs. 1 and 2, facial mask has the eye patch removably attached to the exterior portion). Molina discloses that the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in a thickness of said second inner layer (fig. 3, para. [0056]-[0058], inner mask 26 and circuit board 32 reads on “second inner layer” and exterior mask 40 reads on “a first outer layer”). Molina discloses that the light emitting diodes on the mask are configured to be used to perform therapeutic treatments on skin (para. [0010]). Molina further teaches said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment (para. [0053], fig. 4B, 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Clegg, by adding to said mask further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin, wherein the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in a thickness of said second inner layer, and wherein said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment, as taught by Molina, for the purpose of providing light therapy to the facial region in addition to the eye region (para. [0010], abstract) and allowing the user to wear the mask comfortably and communicate while wearing the mask (para. [0053]). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toyos et al. (US 2015/0174425), hereinafter “Toyos”, as modified by Clegg et al. (US 2011/0257467), hereinafter “Clegg”, and further in view of Li et al. (US 2009/0124958), hereinafter “Li”. 
Re Claims 12 and 13, Toyos as modified by Clegg discloses the claimed invention substantially as set forth in claim 1. 
Toyos and Clegg are silent regarding said control unit and/or power supply unit is provided with a handpiece housing a neuronal stimulation means for inducing muscle contractions which increase action of said 5plurality of light-emitting diodes, wherein said neuronal stimulation means comprises radio frequency, pulsed light or heat emitters.  
Inducing tissue reduction and/or necrosis in target tissue regions such as fat, muscle, and/or nerves, particularly in the eye, cheek, and neck area of a patient, may reduce the appearance of bagginess and/or wrinkles, para. [0013] discloses the needle shaft may define one or more openings along a side surface of the shaft for directionally transmitting laser energy or heat energy via radiation or conduction through the one or more openings into the adjacent tissue; para. [0044], One method for reducing the signs of aging is to apply heat or energy (laser, radio frequency, ultrasound, etc.) to a target tissue region (fat, muscle, dermis, etc.) through an optical fiber within a lumen of or along a 20 to 30 gauge (or smaller) needle to cause tissue reduction and/or necrosis leading to a reduction of eye bags and/or wrinkles). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Clegg, by providing said control unit and/or power supply unit with a handpiece housing a neuronal stimulation means for inducing muscle contractions which increase action of said 5plurality of light-emitting diodes, wherein said neuronal stimulation means comprises radio frequency, pulsed light or heat emitters, as taught by Li, for the purpose of reduce the appearance of bagginess and/or wrinkles (para. [0010], [0044]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn Huh, June 13, 2021Examiner, Art Unit 3792   

       /JONATHAN T KUO/       Primary Examiner, Art Unit 3792